HENDLEY, Judge (dissenting). I dissent. The instructions given in this case are the law of the case and those instructions were very explicit. The instructions set forth the specific dates of the commission of the crimes. Furthermore, the verdicts also contained the specific dates. Under State v. Dominguez, 91 N.M. 296, 573 P.2d 230 (Ct. App.1977), an instruction requiring more than the law would be the law of the case and that would be to test to satisfy the sufficiency of the proof. State v. Martin, 90 N.M. 524, 565 P.2d 1041 (Ct.App.1977); State v. Rogers, 83 N.M. 676, 496 P.2d 169 (Ct.App.1972). The defendant is correct when he said that the dates of the New Mexico conviction were never established. The prosecutor who prosecuted the New Mexico conviction took the stand and identified Exhibits 2, 4, 5 and 6. This was all that was identified. No place in the transcript do we find anything referring to the dates of the commission of the New Mexico offense. Hence, in this regard, the defendant’s position is correct and, under the instruction given regardless of what might have been the proper law, the State failed to establish the date of the offense in New Mexico. Although the supplemental criminal information did spell out all the dates, it was not evidence. The case should be reversed.